Citation Nr: 1614370	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The appellant had a period of active duty for training (ADCUTRA) from November 1962 to May 1963. 
This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

When this case was before the Board in October 2013, it was remanded for further development.  It is now before the Board for further appellate action.

The appellant's claims file is a "paperless" claims file.  All records in the appellant's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2013 VA treatment record, a respiratory therapist noted that "[r]esults of this consult can be located in progress note titles 'Respiratory Care Treatment', 'Respiratory Therapy Critical Care Unit Note', or 'Respiratory Therapy Treatment Plan Note'.  ABG consult results can be found in the lab section of the CPRS chart."  The Board is concerned that there may be further respiratory treatment records located in a CPRS chart that is not included in the currently obtained VA treatment records.  The RO should ensure that all respiratory treatment records have been associated with the claims file.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  The term "active military service" includes active duty, and "any period of active duty for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Thus, with respect to the appellant's period of ACDUTRA service, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. 

The Board notes that certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309. 

Crucially however, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).

In this case, the appellant only has ACDUTRA service.  Therefore, the presumption of aggravation does not apply.  Here, the Veteran is not a "veteran" with respect to his ACDUTRA service as he did not serve on active duty prior to August 2001.

The November 2013 VA examiner found that the appellant's respiratory condition, asthma, existed prior to service.  Although the examiner found that it was less likely than not that it incurred in or was caused by is military service, the examiner did not provide an opinion as to whether the pre-existing asthma was aggravated by the appellant's military service.  As service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, an opinion is needed as to whether the appellant's asthma was aggravated while performing ACDUTRA.

By way of background, the appellant has maintained that he had asthma as a child but had not had asthma from the time he was 12 years until his military service.  A VA physician, Dr. P, explained in April 2012 that the appellant remembers receiving immunotherapy during early childhood, but the appellant seemed to have outgrown childhood asthma, which returned in later years.  During his military service, the appellant was treated for bronchial asthma, wheezing, shortness of breath and pains in his chest that was diagnosed as pleurodynia.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records since October 2013 and associate them with the claims file.

2. Review the September 2013 VA treatment and determine if there are VA treatment records pertaining to the appellant's respiratory disability that are not already associated with the claims file.  If there are records, obtain these records and upload them to VBMS.

3. After items #1-#2 have been completed, return the claims file to the November 2013 VA examiner, if available, for an addendum addressing the appellant's claimed respiratory disability.  The examiner should be requested to review the file and his examination report.  

Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current respiratory disorder was aggravated (permanently worsened) beyond normal progression by the appellant's ACDUTRA military service from November 1962 to May 1963, to include whether it was aggravated by pleurodynia.  



The examiner's attention is directed to the following:
The appellant has maintained that he had asthma as a child but had not had asthma from the time he was 12 years until his military service.  A VA physician, Dr. P, explained in April 2012 that the appellant remembers receiving immunotherapy during early childhood, but the appellant seemed to have outgrown childhood asthma, which returned in later years.  During his military service, the appellant was treated for bronchial asthma, wheezing, shortness of breath and pains in his chest that was diagnosed as pleurodynia.    

In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the appellant if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the November 2013 VA examiner is not available, another competent professional may provide the opinion after reviewing the November 2013 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4. Review the addendum report for compliance with Board directives.  Any corrective action necessary should be undertaken prior to recertification to the Board.
 
5. Then, readjudicate the appellant's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

